Exhibit 10(y)
 
Dual Employment Agreement
Innovex, Inc.
 
This Employment and Confidentiality Agreement (hereinafter “Agreement”) is
entered into between Innovex, Inc. and Mr. Brian Dahmes (“Employee”) as
of  April 1, 2008. This agreement replaces and supersedes any prior agreement.
 
WHEREAS, Innovex is a technology company engaged in continuing research and
development; and
 
WHEREAS, the Employee has been hired by Innovex as Vice President – Engineering
to perform such duties as may from time to time be directed by Innovex; and
 
WHEREAS, Innovex and the Employee deem it essential to formalize the conditions
of Employee’s employment by written agreement; and
 
WHEREAS, the Employee has entered into this Agreement in consideration of
his/her employment with Innovex, the benefits associated with that employment
and the additional consideration provided for in this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
herein contained, it is hereby agreed by and between the parties hereto as
follows:
 
1.  
Employment Duties and Obligations.  Innovex hereby employs the Employee and the
Employee accepts such employment on the following terms and conditions:

 
        1.1.  
Duties.  Except as otherwise herein provided at Section 1.3, the Employee shall
devote his full business time and best efforts to the operations of Innovex,
including normal duties as Vice President – Engineering. Employee agrees to
faithfully and diligently exert his best efforts to perform the duties and
responsibilities of employment, promote the interest and welfare of Innovex and
its business, be familiar with Innovex’s policies that relate to his duties and
to abide by these policies, and do nothing which may cause loss or damage to
Innovex, its business or its business reputation and goodwill.  During the
period of employment, Employee agrees not to solely, or jointly with others,
undertake or join any planning for or organization of any business activity
competitive with the business activities of Innovex.  Employee further agrees to
comply with all reasonable rules, regulations, orders and directives of Innovex
and/or its Board of Directors (“Board”). Employee acknowledges that some of the
duties for this position are related to supporting the continuity of Innovex
Inc. corporate technology, customers and suppliers. Another part of the duties
is the day to day activities in support of the Thailand operation.

 
        1.2.  
Supervision.  Employee shall at all times discharge his duties in consultation
with, and under the supervision of the Chief Executive Officer and the Board of
Directors.

 
        1.3.  
Outside Activities.  This Agreement shall not preclude the Employee from
participating in the affairs of any other business organization, or any
governmental, educational or other charitable institution, provided that the
Board is notified in advance of such participation and has determined that such
activities do not unreasonably interfere with Innovex’s business or diminish the
Employee’s obligations under this Agreement.  Such determination by the Board
shall not be unreasonably withheld.

 
        1.4.  
Representation.  The  Employee warrants and represents to Innovex that Employee
has no contractual commitments inconsistent with obligations set forth in this
Agreement, and that during the period of employment, Employee will not render or
perform services for any other corporation, firm, entity or person which are
inconsistent with the provisions of this Agreement, and which are not authorized
by Innovex.

 
60

--------------------------------------------------------------------------------


 
2.  
Compensation and Benefits.  In return for the Employee’s services to Innovex,
the Employee shall receive compensation and benefits which shall include the
following:

 
 
2.1
US Dollar Salary.  In recognition of the employees contribution to corporate
technology advancement, customer and supplier development and other
contributions related to knowledge acquired or applied to activities outside of
Thailand the Employee shall receive an initial monthly base salary of no less
than US$ 8,679.39 ( eight thousand six hundred seventy nine dollars and thirty
nine cents ) - less applicable withholdings, payable no less frequent than
monthly and pursuant to Innovex’s payroll policy.  Salary reviews shall occur at
least once per year and the Board shall grant Employee such salary increases
based upon the Employee’s performance as the Board in its sole discretion deems
appropriate.

 
 
2.2
Thai Baht Salary.  In recognition of the employees contribution to ongoing
Thailand operations employee shall receive an initial monthly base salary of no
less than Baht 164,800.00 ( one hundred sixty four thousand eight hundred Baht )
- less applicable withholdings, payable no less frequent than monthly and
pursuant to Innovex (Thailand) Ltd payroll policy.  This is a rate consistent
with local Thailand compensation scales and practices.

 
 
2.3
Incentive Stock Options.  Innovex may grant Employee stock options based upon
performance and in addition to any cash bonus.  These stock option bonuses shall
be at the sole discretion of the Board of Directors.  Stock option bonuses are
generally granted at the end of Innovex’s fiscal year (September), and the
exercise price for stock option bonuses is the fair market value of the stock on
the date these options are granted, as determined by the mean of the high and
low NASDAQ bid price for Innovex stock on the applicable date.

 
 
2.4
Stock Option Plans.  All options granted shall be granted pursuant to and
subject to the conditions of the applicable Stock Option Plan(s) adopted by the
Board of Directors and approved by the shareholders, subject further to any
amendments thereto.

 
 
2.5
Other Options and Bonuses.  All other options or bonuses, whether in cash or
stock, shall be granted at the sole discretion of Innovex Management, and the
Employee shall not earn or accrue any right or additional compensation by reason
of his/her employment.

 
 
2.6
Other Employee Benefits.  The Employee shall receive such employee benefits as
are offered by Innovex to other Thailand based employees and as detailed in
their Innovex (Thailand) Ltd. Employment Agreement. As a USA origin employee he
will continue to be eligible for the Innovex Inc. standard health, dental and
life insurance plans and continue to be eligible for the Vice President car
allowance of $687.51 ( six hundred eighty seven dollars and fifty one cents )
per month according to Innovex Inc policy. Innovex will also pay for all
reasonable actual costs related to storage of goods in the USA until termination
of this agreement plus 30 (thirty) days.

 
 
2.7
Reimbursable Business Expenses.  In addition to salary and other benefits,
Innovex will advance or reimburse Employee for any ordinary, necessary, and
reasonable expenses incurred by Employee in the interest of Innovex.  Innovex
shall reimburse the Employee upon submission to Innovex of any records and
documentation required by Innovex to substantiate said expenses.

 
 
2.8
Holidays.  Employee shall be entitled to holidays which are normally granted to
other employees in accordance with Innovex’s policy in the location in which the
employees daily activities occur.

 
 
2.9
Relocation. Upon termination of this agreement Employee will be provided with
relocation as provided for in his Innovex (Thailand) Ltd Employment Agreement.

 
3.
Term and Termination.  Employee understands and agrees that he is an employee at
will, and as such, his employment can be terminated by him or Innovex at any
time, with or without reason or cause.  In lieu of any severance claim on or
prior to 31 May 2013 Employee will be paid the sum of $104,152.68 ( one hundred
four thousand one hundred fifty two dollars and sixty eight cents ) and Baht
1,977,600 (one million nine hundred seventy seven thousand six hundred Thai
Baht) on or about 31 May 2008 with the following contingencies:

 
61

--------------------------------------------------------------------------------


 
 
3.1
If Employee’s employment is terminated by Innovex involuntarily for other than
cause on or prior to 31 May 2013, Employee will be provided with 90 days notice.
Employee severance payment will be considered already paid in full.

 
 
3.2
However, should Employee’s employment be terminated by Innovex involuntarily and
for any of the following reasons after 31 May 2013 Employee will be provided
with 90 days notice and will be entitled to severance equal to the following
schedule at the time of termination, provided that Employee signs and does not
rescind an agreement releasing any and all claims against Innovex, its
affiliates and related entities and does not breach the terms under Sections 4,
5, and 6 of this Agreement and their subparts either during or after termination
of employment.:

 
 
3.2.1
If after 31 May 2013 and on or before 31 May 2014 severance will be equal to 3
(three) months total US and Thai base pay at that time.

 
 
3.2.2
If after 31 May 2014 and on or before 31 May 2015 severance will be equal to 6
(six) months total US and Thai base pay at that time.

 
 
3.2.3
If after 31 May 2015 and on or before 31 May 2016 severance will be equal to 9
(nine) months total US and Thai base pay at that time.

 
 
3.2.4
If after 31 May 2016 severance will be equal to 12 (twelve) months total US and
Thai base pay at that time.

 
The circumstances that shall require severance payment after 31 May 2013 and per
this schedule, subject to the exceptions provided herein, to Employee are as
follows:
 
 
(a)
involuntary termination (not including death or disability) other than
“Termination for Cause” (as defined below);

 
 
(b)
the termination of Innovex’s operations as a result of bankruptcy or insolvency;

 
 
(c)
a “Change in Control” (as defined below) of Innovex

 
 
(d)
Termination by the Employee for Good Reason, effective upon the Chief Executive
Officers receipt of Employee’s written notice of termination, which shall
include a detailed explanation as to why he believes Good Reason exists. Good
Reason shall only exist if the Employee experiences a material reduction in his
compensation or responsibilities (except if such change is made available  as
reasonable accommodation in the event of Employee’s Disability or other
inability to perform his duties due to a physical or mental condition)

 
        3.3
Termination for Cause.  Employee is not entitled to receive the severance
identified in Section 3 of this Agreement if his/her termination is a
“Termination for Cause.”  For purposes of this Agreement, a “Termination for
Cause” shall occur if:

 
 
3.3.1
The Employee is indicted or a claim is brought against him alleging the
commission of a felony or any misdemeanor arising out of a theft, embezzlement,
other act of dishonesty, moral turpitude, or any willful violation of the
Securities Exchange Act of 1934, as amended; or

 
 
3.3.2
The Employee engages in acts of personal dishonesty that are intended to result
in substantial personal enrichment of the Employee at the expense of Innovex; or

 
 
3.3.3
The Employee breaches any of his obligations under this Agreement; or

 
 
3.3.4
Gross mismanagement.

 
62

--------------------------------------------------------------------------------


 
In the case of termination pursuant to Sections 3.3.3.or 3.3.4. herein, Employee
shall be given written notice of the reason for termination and a 30 day period
in which to cure the breach or violation to the satisfaction of the Board of
Directors, in its sole discretion, or Innovex may terminate the Employee
immediately and pay the Employee for 30 days, if the Board of Directors
determines no cure to the breach or violation would be acceptable.  Employee
will be terminated immediately in the case of termination pursuant to Sections
3.3.1 and 3.3.2 and paid through the last day of employment.
 
        3.4
Change in Control.  As used in this Agreement, a “Change in Control” shall mean
a Change in Control which would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (“Exchange Act”), whether or not Innovex is then subject
to such reporting requirements and which does not arise from a transaction or a
series of transactions authorized, recommended or approved by formal action
taken by the Board, including, without limitation, if:

 
 
3.4.1
Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), other than Innovex’s officers and directors as a group, directly or
indirectly, of securities of Innovex representing 20% or more of the combined
voting power of Innovex’s then outstanding securities; or

 
 
3.4.2
There ceases to be a majority of the Board comprised of individuals described
below.

 
 
3.4.3
For purposes of this Section 3.4 only, the “Board” shall mean: (a) individuals
who on the date hereof constituted the Board of Innovex; and (b) any new
director who subsequently was elected or nominated for election by a majority of
the directors who held such office immediately prior to a Change in Control.

 
        3.5
Continued Employment After Change in Control.  Employee agrees that, subject to
the terms and conditions of this Agreement, in the event of a Change in Control
of Innovex occurring after the date hereof, Employee will remain in the employ
of Innovex for a period of 90 days from the occurrence of such Change in
Control.  This continued employment shall not affect the Employee’s right to
severance as provided for in Section 3 of this Agreement.  If Employee continues
to be employed after 90 days from the occurrence of the Change in Control by the
Company or its successor, the Employee will not be entitled to the severance
provided for in Section 3.2.

 
        3.6
Termination by Employee.  Employee may terminate his employment pursuant to this
Agreement at any time by giving Innovex 6 (six) months written notice and
further agrees that during the notice period he will provide all reasonable aid
and assistance in hiring, training, and introducing his replacement as may be
requested by Innovex and will undertake such other responsibilities as Innovex
may direct.  Innovex may shorten or waive entirely the notice period at
Innovex’s sole discretion.  Employee acknowledges and understands that if he/she
voluntarily terminates his employment he is not entitled to receive the
severance described in Section 3.2 of this Agreement.

 
4.
Confidentiality.  During the period of employment with Innovex, Employee will
have access to and become acquainted with various trade secrets and other
proprietary and confidential information which are owned by Innovex and which
are used in the operation of Innovex’s business.  “Trade secrets and other
proprietary and confidential information” shall be understood to mean any
information or knowledge possessed by Innovex which is not generally known to or
readily ascertainable by outside parties who can obtain economic value from its
use or disclosure.  This shall include, without limitation, inventions,
discoveries, ideas, know-how, research and development information, designs,
specifications, formulas, patterns, compilations, computer programs, devices,
methods, techniques, processes, data, improvements, ideas, algorithms, computer
processing systems, drawings, proposals, job notes, reports, records,
specifications, information concerning any matters relating to the business of
Innovex and any of its customers, customer contacts, licenses, the prices it
obtains or has obtained for the licensing of its software products and services,
or any other information concerning the business of Innovex and Innovex’s good
will.

 
        4.1
Nondisclosure.  Employee shall not disclose or use in any manner, directly or
indirectly, any such trade secrets or other proprietary and confidential
information either during the term of his employment or at any time thereafter,
except as required during the period of employment with Innovex.

 
63

--------------------------------------------------------------------------------


 
        4.2
Information Disclosed Remains Property of Innovex.  All ideas, concepts,
information, and written material disclosed to Employee by Innovex, or acquired
from a customer or prospective customer of Innovex, are and shall remain the
sole and exclusive property and proprietary information of Innovex or such
customers, and are disclosed in confidence by Innovex or permitted to be
acquired from such customers in reliance on Employee’s agreement to maintain
them in confidence and not to use or disclose them to any other person except in
furtherance of Innovex’s business.

 
        4.3
Return of Material.  Employee agrees that, upon request of Innovex or upon
termination of employment for any reason, Employee shall deliver to Innovex
originals and any copies of all documents, files, disks or other computer media,
or other material in his possession or under his control that (a) may contain or
be derived from ideas, concepts, creations, or trade secrets and other
proprietary and confidential information as set forth in Sections 4, 4.1, and
4.2 above, or (b) are connected with or derived from Employee’s services to
Innovex.

 
5.
Inventions and Creations.  Any and all inventions, discoveries, improvements, or
creations (collectively, “Inventions”) made or conceived by Employee during the
period of his employment by Innovex shall be the property of Innovex.  Employee
hereby assigns to Innovex all of his rights to any such Inventions and agrees to
promptly disclose any such Inventions in writing to Innovex.  Employee further
agrees to execute and assign any and all proper applications, assignments and
other documents and to render all assistance reasonably necessary to apply for
patent, copyright or trademark protection in all countries.

 
        5.1
Exceptions.  Section 5 of this Agreement does not apply to an Invention for
which no equipment, supplies, facility or trade secret information of Innovex
was used and which was developed entirely on Employee’s own time and (a) which
does not relate (i) directly to the business of Innovex or (ii) to Innovex’s
actual or demonstrably anticipated research or development; or (b) which does
not result from any work performed by Employee for Innovex.  Attachment 1 hereto
constitutes a complete list of the inventions made by Employee prior to
employment by Innovex as to which he has at least partial ownership.  Innovex
shall have no claim of right or title to the inventions listed on Attachment 1.

 
        5.2
Definition of Inventions.  For purposes of this Agreement, the term “Inventions”
shall mean discoveries, improvements, and ideas (whether or not shown or
described in writing or reduced to practice) and works of authorship, whether or
not patentable or copyrightable, which (a) relate directly to the business of
Innovex; (b) relate to Innovex’s actual or demonstrably anticipated research or
development; or (c) result from any work performed by Employee for Innovex, or
for which equipment, supplies, facilities or trade secret information of Innovex
is used, or which is developed on Innovex time.

 
        5.3
Non-Covered Inventions.  Should the Employee make a discovery, improvement or
Invention that is not covered by the provisions of this Agreement (a
“Non-Covered Invention”), the Employee may, at his sole option, disclose the
Non-Covered Invention to Innovex and Innovex shall then have a right of first
refusal to enter into a license agreement with Employee to acquire rights
thereunder.  If negotiations extend for more than six months from the date of
disclosure to Innovex, Employee shall be free to submit the Non-Covered
Invention to others without obligation to Innovex and with respect to such
Non-Covered Invention.

 
6.
Covenant Not to Compete.  Employee agrees that he will not, during the course of
employment, or for a period of twelve (12) months commencing upon termination of
employment, voluntarily or involuntarily, directly or indirectly, anywhere in
the world, develop, or assist others to be developed, any product functionally
similar to the product(s) developed or under development by Innovex.  The term
“develop” shall mean to design, create general or detailed functional or
technical specifications for, enhance, or with respect to software, create or
write code for, debug, or otherwise modify code for, or otherwise participate in
the creation or modification of software product(s).  Employee further agrees
that he will not, during the period of employment or for a period of six months
commencing upon the termination of employment, voluntarily or involuntarily,
directly or indirectly, anywhere in the world, perform services for any directly
competing business in the same field of commercial activities that Innovex
pursues or engages in or engage or assist (a) in the organization of any such
competing business or (b) in any preparations for the manufacture, assembly,
production, or design of any product which competes with products of Innovex.

 
64

--------------------------------------------------------------------------------


 
        6.1
Employee’s Acknowledgments and Agreements. Employee acknowledges and agrees that
the products developed by Innovex, are or are intended to be marketed and
licensed to customers throughout the world.  Employee further acknowledges and
agrees to the reasonableness of this covenant not to compete and the
reasonableness of the geographic area and duration of time which are part of
said covenant.  Employee also acknowledges and agrees that this covenant will
not preclude Employee from becoming gainfully employed following termination of
employment with Innovex.

 
        6.2
Inducing Employees to Leave Innovex; Employment of Employees.  Any attempt on
the part of Employee to induce others to leave Innovex’s employ or terminate any
other business relationship, or any effort by employee to interfere with
Innovex’s relationship with its other employees, independent contractors, or
consultants would be harmful and damaging to Innovex.  Employee agrees that
during the period of employment and for a period of two years after termination,
Employee will not in any way, directly or indirectly (a) induce or attempt to
induce any employee, independent contractors, or consultant of Innovex to quit
employment  or terminate their business relationship with Innovex; (b) otherwise
interfere with or disrupt Innovex’s relationship with its employees, independent
contractors, or consultants; (c) solicit, entice, or hire away any employee,
independent contractors, or consultant of Innovex; or (d) hire or engage any
employee, independent contractor or consultant of Innovex or any former
employee, independent contractor or consultant of Innovex whose employment or
business relationship with Innovex ceased less than one year before the date of
such hiring or engagement.

 
        6.3
Nonsolicitation of Business.  For a period of two years from the date of
termination of employment, Employee will not divert or attempt to divert from
Innovex any business Innovex had enjoyed or solicited from its customers during
the year prior to termination of his employment.

 
7.0           Miscellaneous Provisions.
 
        7.1
Remedies – Injunction.  In the event of a breach or threatened breach by
Employee of any of the provisions of this Agreement, Employee agrees that
Innovex, in addition to and not in limitation of any other rights, remedies or
damages available to Innovex at law or in equity, shall be entitled to a
permanent injunction in order to prevent or restrain any such breach by Employee
or by Employee’s partners, agents, representatives, servants, employees, and/or
any and all persons directly or indirectly acting for or with Employee.

 
        7.2
Severability.  In the event that any of the provisions of this Agreement shall
be held to be invalid or unenforceable in whole or in part, those provisions to
the extent enforceable and all other provisions shall nevertheless continue to
be valid and enforceable as though the invalid or unenforceable parts had not
been included in this Agreement.  In the event that any provision relating to
the time period or scope of a restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or scope such court
deems reasonable and enforceable, then the time period or scope of the
restriction deemed reasonable and enforceable by the court shall become and
shall thereafter be the maximum time period or the applicable scope of the
restriction.

 
        7.3
Governing Law.  This Agreement shall be construed and enforced according to the
laws of the State of Minnesota.  All legal actions arising under this Agreement
shall be instituted in, and both Innovex and Employee consent to the
jurisdiction of, the court of Hennepin County, Minnesota.

 
        7.4
“Innovex” Defined.  “Innovex” shall mean Innovex, Inc., Iconovex, and any of
their existing or future affiliates, including parent companies, divisions,
joint ventures, and partnerships.

 
        7.5
Amendment or Termination.  This Agreement replaces and supersedes all prior
agreements between Innovex and Employee relating to the same subject matter. In
case of conflict with any subsidiary agreement, this agreement will take
precedence.  This Agreement may not be terminated, amended, or modified in any
way, except in writing signed by both Innovex and Employee.

 
65

--------------------------------------------------------------------------------


 
        7.6
Survival.  Notwithstanding any termination of this Agreement, regardless of the
reason, Employee, in consideration of his employment thereunder to the date of
such termination shall remain bound by the provisions of this Agreement which
specifically relate to periods, activities or obligations upon or subsequent to
the termination of Executive’s employment.

 
        7.7 
Agreement Read, Understood, and Fair.  Employee has carefully read and
considered all provisions of this Agreement and agrees that all of the
restrictions set forth are fair and reasonable, are reasonably required for the
protection of the interests of Innovex and that he has been provided adequate
consideration in return for agreeing to be bound by those provisions.

 
 
 
 
AGREED:        
Dated:  April 1, 2008
/s/ Brian Dahmes
 
Brian Dahmes
         
INNOVEX, INC.
   
Dated:  April 1, 2008
/s/ Terry Dauenhauer
 
By:  Terry Dauenhauer
 
Its:  Chief Executive Officer

 
 
 
66

--------------------------------------------------------------------------------


Attachment 1
 
INVENTIONS MADE BY EMPLOYEE PRIOR TO EMPLOYMENT BY INNOVEX




None.
 
 
 
 
 
 
 
 
 
67

--------------------------------------------------------------------------------


 
Innovex ( Thailand ) Limited
Employment Agreement
 
This Employment and Confidentiality Agreement (hereinafter “Agreement”) is
entered into between Innovex (Thailand) Limited and Mr. Brian Dahmes
(“Employee”) effective as of April 1, 2008.


 
WHEREAS, Innovex is a technology company engaged in continuing research and
development and Innovex (Thailand) Ltd is a solely owned subsidiary; and

 
WHEREAS, the Employee has been hired by Innovex (Thailand) Ltd in the position
of  Vice President – Engineering to perform such duties as may from time to time
be directed by Innovex (Thailand) Ltd; and


 
WHEREAS, Innovex (Thailand) Ltd and the Employee deem it essential to formalize
the conditions of Employee’s employment by written agreement; and



 
WHEREAS, the Employee has entered into this Agreement in consideration of
Innovex (Thailand) Ltd’s continuing employment and the benefits associated with
that employment, including the severance benefits provided for under this
Agreement;

 
NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
herein contained, it is hereby agreed by and between the parties here to as
follows:
 
1.
Employment Duties and Obligations.  Innovex hereby employs the Employee and the
Employee accepts such employment on the following terms and conditions:

 
        1.1.  
Duties.  The Employee shall devote their full business time and best efforts to
the operations of Innovex, including normal duties as Vice President –
Engineering.  Employee agrees to faithfully and diligently exert their best
efforts to perform the duties and responsibilities of employment, promote the
interest and welfare of Innovex and its business, be familiar with Innovex
(Thailand) Ltd policies that relate to those duties and to abide by these
policies, and do nothing which may cause loss or damage to Innovex, its business
or its business reputation and goodwill.  During the period of employment,
Employee agrees not to solely, or jointly with others, undertake or join any
planning for or organization of any business activity competitive with the
business activities of Innovex.  Employee further agrees to comply with all
reasonable rules, regulations, orders and directives of Innovex, its management
and/or its Board of Directors (“Innovex Management”).

 
        1.2.  
Supervision.  Employee shall at all times discharge their duties in consultation
with, and under the supervision of the Chief Executive Officer.

 
2.  
Compensation and Benefits.  In return for the Employee’s services to Innovex
(Thailand) Ltd., the Employee shall receive compensation and benefits which
shall include the following:



 
2.1
Salary. Employee will receive a base salary of 164,800.00 ( one hundred sixty
four thousand eight hundred ) Baht/month.  This salary will be paid at the end
of each month and is subject to Thai income tax.



        2.2
Annual Cash Bonus. Employee will be eligible for annual cash performance
bonuses, determined before the end of each calendar year. The size of these
annual bonuses is not fixed or guaranteed, but typically is between 0.5 to 1.5
months depending on performance. Employees performance is determined using the
annual performance appraisal system. These annual cash bonuses are based on Thai
base salary only, excluding any housing allowance. These bonuses are at the sole
discretion of the management.



        2.3
Company Incentive Bonus.  Employee will be eligible for an incentive bonus based
upon the corporate incentive program, dependant on the company performance.

 
68

--------------------------------------------------------------------------------


 
 
2.4
Healthcare.  Benefit will be provided as per Innovex (Thailand) Ltd policy.

 
 
2.5
Housing & Transportation Allowance.  In addition to base salary, Employee shall
also receive a combined housing/transportation allowance of 30,000 ( thirty
thousand ) Baht/month. This allowance is subject to Thai income tax

 
 
2.6
Schooling Expenses. All tuition and fees related to pre-University schooling
will be paid or reimbursed by Innovex (Thailand) Ltd for all children up to and
including the age of 18. This will be done in compliance with the company expat
benefit plan regulations. These fees will be grossed up for Thai tax payment.

 
 
2.7
Reimbursable Business Expenses.  In addition to salary and other benefits,
subject to compliance with Innovex policy, Innovex (Thailand) Ltd will advance
or reimburse Employee for any ordinary, necessary, and reasonable expenses
incurred by Employee in the interest of Innovex (Thailand) Ltd.  Innovex
(Thailand) Ltd shall reimburse the Employee upon submission to Innovex
(Thailand) Ltd of any records and documentation required by Innovex (Thailand)
Ltd to substantiate said expenses.

 
 
2.8
Holidays.  Employee shall be entitled to holidays, which are normally granted to
other Thailand (Thailand) Ltd employees.

 
 
2.9
Vacation.  Employee will accrue vacation monthly at a rate equivalent to 20 days
per year. Maximum allowable accrual amount will be 20 days. Employee and
immediate family will also be provided with 2 round trip economy airfare to the
USA city of choice to be used prior to termination of this contract.

 
 
2.10
Relocation Expenses.  In case of termination by Innovex (Thailand) Ltd
reasonable actual costs to relocate the Employee and family to their home
country will be paid or reimbursed by Innovex (Thailand) Ltd. The management, in
its sole discretion will determine what is reasonable, normal expenses would
include but not be limited to sea shipment of personal items, economy airfare
for employee and immediate family and temporary living accommodations. After
April 1, 2010 even in case of resignation employee will be eligible for this
same relocation benefit as long as the return to the USA and expenses are
incurred within 30 (thirty) days of resignation effective date.

 
3.  
Termination. Employee understands and agrees that they are an employee at will,
and as such, their employment can be terminated by Innovex (Thailand) Ltd at any
time, without reason or cause. However, should Employee’s employment be
terminated by Innovex(Thailand) Ltd involuntarily for any of the following
reasons, Employee be provided with 90 days notice and will be entitled to
severance benefits as designated in his Innovex Inc employment agreement.
Additional severance benefits may be granted at the sole discretion of Innovex
management.  The circumstances that shall require such termination pay to
Employee are as follows:

 
        (a)  
involuntary termination for other than cause, to include, without limitation,
termination due to corporate restructuring;

 
        (b)  
the termination of Innovex operations as a result of bankruptcy or insolvency;
or

 
        (c)  
Employee’s “Total Disability.”

 
        3.1  
Termination for Cause.  For purposes of this Agreement, a “Termination for
Cause” shall occur if:

 
              3.1.1  
The Employee is indicted or any information is brought against employee alleging
the commission of a felony or any misdemeanor arising out of a theft,
embezzlement, other act of dishonesty, moral turpitude, or any willful violation
of the Innovex work rules and regulations or:

 
              3.1.2  
The Employee breaches any of their obligations under this Agreement; or

 
              3.1.3  
Gross mismanagement.

 
69

--------------------------------------------------------------------------------


 
In the case of termination pursuant to paragraphs 3.1.2 or 3.1.3 herein,
Employee shall be given written notice of the facts believed to constitute
grounds for termination and a 30-day period in which to cure those grounds to
the satisfaction of Innovex Management, in its sole discretion.
 
Total Disability.  For purposes of this Agreement, the Employee’s “Total
Disability” shall occur if Employee becomes unable to substantially perform
their duties under this Agreement by reason of any medically determinable
physical or mental impairment which is expected to last for a continuous period
of 12 months or more or is likely to result in death.  The existence of a “Total
Disability,” if one exists, must be attested to by a duly licensed physician
with an acknowledged specialty, or board certification, if applicable, in the
type of disability alleged to exist.
 
        3.2  
Termination by Employee.  Employee may terminate their employment pursuant to
this Agreement at any time by giving Innovex 6 (six) months written notice and
further agrees that during the notice period employee will provide all
reasonable aid and assistance in hiring, training, and introducing their
replacement as may be requested by Innovex and will undertake such other
responsibilities as Innovex may direct.  Innovex may shorten or waive entirely
the notice period at Management’s sole discretion.  In the event Employee fails
to provide the 60-days notice required herein, in addition to all other remedies
provided to Innovex under this agreement or at law, Innovex shall have the right
to offset any other sums it may owe Employee as and for damages Innovex in its
reasonable discretion deems results from Employee's failure to provide the
required 60-day notice.

 
4        
Confidentiality.  During the term of employment with Innovex, Employee will have
access to and become acquainted with various trade secrets and other proprietary
and confidential information, which are owned by Innovex and which are used in
the operation of Innovex business.  “Trade secrets and other proprietary and
confidential information” shall be understood to mean any information or
knowledge possessed by Innovex which is not generally known to or readily
ascertainable by outside parties who can obtain economic value from its use or
disclosure.  This shall include without limitation, inventions, discoveries,
ideas, know-how, research and development information, designs, specifications,
formulas, patterns, compilations, computer programs, devices, methods,
techniques, processes, data, improvements, ideas, algorithms, computer
processing systems, drawings, proposals, job notes, reports, records,
specifications, information concerning any matters relating to the business of
Innovex and any of its customers, customer contacts, licenses, the prices it
obtains or has obtained for the licensing of its software products and services,
or any other information concerning the business of Innovex and Innovex good
will.

 
        4.1  
Nondisclosure.  Employee shall not disclose or use in any manner, directly or
indirectly, any such trade secrets or other proprietary and confidential
information either during the term of their employment or at any time
thereafter, except as required in the course of employment with Innovex.

 
        4.2  
Information Disclosed Remains Property of Innovex.  All ideas, concepts,
information, and written material disclosed to Employee by Innovex, or acquired
from a customer or prospective customer of Innovex, are and shall remain the
sole and exclusive property and proprietary information of Innovex or such
customers, and are disclosed in confidence by Innovex or permitted to be
acquired from such customers in reliance on Employee’s agreement to maintain
them in confidence and not to use or disclose them to any other person except in
furtherance of Innovex business.

 
        4.3  
Return of Material.  Employee agrees that, upon request of Innovex or upon
termination of employment, Employee shall turn over to Innovex originals and any
copies of all documents, files, disks or other computer media, or other material
in their possession or under their control that (a) may contain or be derived
from ideas, concepts, creations, or trade secrets and other proprietary and
confidential information as set forth in paragraphs 4, 4.1, and 4.2 above, or
(b) are connected with or derived from Employee’s services to Innovex.

 
5        
Inventions and Creations.  Any and all inventions, discoveries, improvements, or
creations (collectively, “Inventions”) made or conceived by Employee during the
period of their employment by Innovex shall be the property of
Innovex.  Employee hereby assigns to Innovex all of their rights to any such
Inventions and agrees to promptly disclose any such Inventions in writing to
Innovex.  Employee further agrees to execute and assign any and all proper
applications, assignments and other documents and to render all assistance
reasonably necessary to apply for patent, copyright or trademark protection in
all countries.

 
70

--------------------------------------------------------------------------------


 
        5.1  
Exceptions.  Paragraph 5 of this Agreement does not apply to an Invention for
which no equipment, supplies, facility or trade secret information of Innovex
was used and which was developed entirely on Employee’s own time and (a) which
does not relate (i) directly to the business of Innovex or (ii) to Innovex
actual or demonstrably anticipated research or development; or (b) which does
not result from any work performed by Employee for Innovex; or (c) made by
Employee prior to employment by Innovex as to which employee has at least
partial ownership.  Innovex shall have no claim of right or title to the
inventions listed on Attachment 1. Attachment 1 hereto constitutes a complete
list of the inventions made by Mr. Brian Dahmes.

 
        5.2  
Definition of Inventions.  For purposes of this Agreement, the term “Inventions”
shall mean discoveries, improvements, and ideas (whether or not shown or
described in writing or reduced to practice) and works of authorship, whether or
not patentable or copyrightable, which (a) relate directly to the business of
Innovex; (b) relate to Innovex actual or demonstrably anticipated research or
development; or (c) result from any work performed by Employee for Innovex, or
for which equipment, supplies, facilities or trade secret information of Innovex
is used, or which is developed on Innovex time.

 
        5.3  
Non-Covered Inventions.  Should the Employee make a discovery, improvement or
Invention that is not covered by the provisions of this Agreement (a
“Non-Covered Invention”), the Employee may, at their sole option, disclose the
Non-Covered Invention to Innovex and Innovex shall then have a right of first
refusal to enter into a license agreement with Employee to acquire rights
there-under.  If negotiations extend for more than six (6) months from the date
of disclosure to Innovex, Employee shall be free to submit the Non-Covered
Invention to others without obligation to Innovex and with respect to such
Non-Covered Invention.

 
6       
Covenant Not to Compete.  Employee agrees that they will not, during the course
of employment, or for a period of twelve (12) months commencing upon expiration
of employment, voluntarily or involuntarily, directly or indirectly, anywhere in
the world, develop, or assist others to be developed, any product functionally
similar to the product(s) developed or under development by Innovex.  Employee
further agrees that they will not, during the course of employment or for a
period of six (6) months commencing upon the expiration of employment,
voluntarily or involuntarily, directly or indirectly, anywhere in the world,
perform services for any competing business in the same field of commercial
activities or engage or assist (a) in the organization of any competing business
or (b) in any preparations for the manufacture, assembly, production, or design
of any product which competes with products of Innovex.

 
        6.1  
Employee’s Acknowledgments and Agreements.  Employee acknowledges and agrees
that the products developed by Innovex are or are intended to be marketed and
licensed to customers throughout the world.  Employee further acknowledges and
agrees to the reasonableness of this covenant not to compete and the
reasonableness of the geographic area and duration of time which are part of
said covenant.

 
        6.2  
Inducing Employees to Leave Innovex; Employment of Employees.  Any attempt on
the part of Employee to induce others to leave Innovex employment, or any effort
by employee to interfere with the Innovex relationship with its other employees
would be harmful and damaging to Innovex.  Employee agrees that during the term
of employment and for a period of two years thereafter, Employee will not in any
way, directly or indirectly (a) induce or attempt to induce any employee of
Innovex to quit employment with Innovex; (b) otherwise interfere with or disrupt
the Innovex relationship with its employees; (c) solicit, entice, or hire away
any Employee of Innovex; or (d) hire or engage any employee of Innovex or any
former employee of Innovex whose employment with Innovex ceased less than one
year before the date of such hiring or engagement.

 
        6.3  
Non-solicitation of Business.  For a period of two years from the date of
termination of employment, Employee will not divert or attempt to divert from
Innovex any business Innovex had enjoyed or solicited from its customers during
the year prior to termination of their employment.

 
71

--------------------------------------------------------------------------------


 
7        
Miscellaneous Provisions.

 
        7.1  
Remedies – Injunction.  In the event of a breach or threatened breach by
Employee of any of the provisions of this Agreement, Employee agrees that
Innovex, in addition to and not in limitation of any other rights, remedies or
damages available to Innovex at law or in equity, shall be entitled to a
permanent injunction in order to prevent or restrain any such breach by Employee
or by Employee’s partners, agents, representatives, servants, employees, and/or
any and all persons directly or indirectly acting for or with Employee.

 
        7.2  
Severability.  In the event that any of the provisions of this Agreement shall
be held to be invalid or unenforceable in whole or in part, those provisions to
the extent enforceable and all other provisions shall nevertheless continue to
be valid and enforceable as though the invalid or unenforceable parts had not
been included in this Agreement.  In the event that any provision relating to
the time period or scope of a restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or scope such court
deems reasonable and enforceable, then the time period or scope of the
restriction deemed reasonable and enforceable by the court shall become and
shall thereafter be the maximum time period or the applicable scope of the
restriction.

 
        7.3  
 “Innovex” Defined.  “Innovex” shall mean Innovex, Inc., Innovex Precision
Components, Inc., Innovex Southwest, Inc., Innovex (Thailand) Limited, and any
of their existing or future affiliates, including parent companies,
subsidiaries, divisions, joint ventures, and partnerships.

 
        7.4  
Amendment or Termination.  This Agreement replaces and supersedes all prior
agreements between Innovex and Employee relating to the same subject
matter.  This Agreement may not be terminated, amended, or modified in any way,
except in writing signed by both Innovex and Employee.

 
        7.5  
Survival.  The obligations of the parties under this Agreement do not depend on
conditions outside this Agreement and shall survive Employee’s termination of
employment with Innovex, regardless of the reason for termination.

 
        7.6  
  Agreement Read, Understood, and Fair.  Employee has carefully read and
considered all provisions of this Agreement and agrees that all of the
restrictions set forth are fair and reasonable and are reasonably required for
the protection of the interests of Innovex.

 
 
 

 
AGREED:
       
Dated:  April 1, 2008
/s/ Brian R. Dahmes
 
Brian Dahmes
         
INNOVEX (THAILAND) LTD
   
Dated:  April 1, 2008
/s/ Terry M. Dauenhauer
 
By:  Terry M. Dauenhauer
 
Its:  Chief Executive Officer
   


72

--------------------------------------------------------------------------------


 
Attachment 1
 
INVENTIONS MADE BY EMPLOYEE PRIOR TO EMPLOYMENT BY INNOVEX




None.
 
 
 
 
 
 
 
 
 
73













